Citation Nr: 0700503	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
hearing loss. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
acquired pes planus (flat feet).  

3.  Entitlement to service connection for claimed residuals 
of acute epididymitis.  

4.  Entitlement to service connection for a claimed lung 
disability.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1962 to November 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The RO denied entitlement to service connection for 
PTSD, acute epididymitis, a lung condition, crushed right 
thumb, and a skin condition.  Additionally, the RO determined 
that new and material evidence had not been submitted to 
reopen previously denied claims of service connection for 
flat feet, hearing loss and an equilibrium problem.  

In the veteran's Notice of Disagreement with that decision, 
received at the RO in May 2003, he disagreed with all of the 
denials in the November 2002 rating decision, as noted 
hereinabove; however, in his VA Form 9, substantive appeal, 
received at the RO in April 2004, the veteran limited his 
appeal to the issues of entitlement to service connection for 
PTSD, acute epididymitis, a lung condition, pes planus, and 
hearing loss

The issues of whether new and material evidence has been 
received to reopen a claim of service connection for pes 
planus, as well as the reopened claim of service connection 
for hearing loss, and service connection for PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  In a June 1985 rating decision, the RO denied the 
veteran's claim of service connection for hearing loss.  A 
notice of disagreement was not received within the subsequent 
one-year period.

2.  Evidence submitted since the RO's June 1985 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for hearing 
loss, and therefore raises a reasonable possibility of 
substantiating the claim of service connection for hearing 
loss.

3.  The medical evidence of record does not establish the 
existence of a chronic lung condition in service, or 
currently.

4.  The medical evidence of record does not establish that 
the veteran has a current disability manifested by chronic 
epididymitis and the medical evidence of record does not 
establish a link between any current disability and the in-
service acute episode of acute epididymitis or other disease 
or injury incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.  The RO's June 1985 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's June 1985 rating decision which denied service 
connection for hearing loss, thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The veteran does not have evidence of any current chronic 
epididymitis or a lung condition that were incurred in or 
aggravated by the veteran's active military service, nor may 
any current epididymitis or a lung condition, if any, be 
presumed to have occurred therein.  38 U.S.C.A. § § 1110, 
1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was accomplished, and the Board 
finds that the duty-to-assist notification provided to the 
veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that, with the exception of the claim to 
reopen the issue of service connection for pes planus, the 
notice requirements have been satisfied in this matter, as 
discussed below.

In letters dated October 2002 and January 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  In addition, the veteran was advised, by virtue 
of a detailed April 2004 statement of the case (SOC) and 
October 2004, July 2005 and December 2005 supplemental 
statements of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore find 
that appropriate notice has been given in this case.  
Further, the claims file reflects that the SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2006).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

With the exception of the veteran's claim to reopen the issue 
of service connection for pes planus, the Board concludes 
that the notifications received by the veteran adequately 
complied with VA's duty-to-assist and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Thus, for these reasons, any failure in the timing or 
language of duty-to-assist notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, with the exception of the veteran's claim to 
reopen the issue of service connection for pes planus, we 
find that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims.  The Board, therefore, 
finds that no useful purpose would be served in remanding the 
issues of entitlement to service connection for epididymitis 
and a lung condition for yet more development with regard to 
VA's duties to notify and assist.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), require more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  As the veteran's 
previously denied claim of service connection for hearing 
loss is reopened, and remanded, and since the claims of 
service connection for epididymitis and a lung condition are 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  

With regard to the veteran's claim to reopen the issue of 
service connection for pes planus, the Board notes that the 
duty to notify the veteran with respect to what constitutes 
new and material evidence specific to this claim was not 
provided.  This defect is discussed in more detail in the 
REMAND portion of this document.  Although the same defect 
arises with respect to the veteran's claim to reopen the 
issue of service connection for hearing loss, as this issue 
is reopened and remanded, any defect with regard to VA's duty 
to notify and assist the veteran in the development of this 
claim results in harmless error.  



II.  New and Material Evidence

In a June 1985 decision, the RO denied service connection for 
hearing loss.  The bases of the denial was that the veteran's 
current hearing loss was not considered defective hearing for 
VA purposes.  A notice of disagreement was not received 
within the subsequent one-year period.

Currently, the appellant contends that he has a current 
hearing loss that began during service.  

Additional evidence added to the record includes the 
veteran's contention that he was exposed to acoustic trauma 
during service, as well as a July 2003 VA audiological 
consultation showing a current diagnosis of mild high 
frequency sensorineural hearing loss.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran did not have a current hearing 
loss disability for VA purposes, despite the notation on the 
veteran's separation examination report which indicated 
defective hearing.  The June 1985 RO decision is final.  
38 U.S.C.A. § 7105 (West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record 
includes/consists of the veteran's assertions of exposure to 
acoustic trauma during service, as well as a July 2003 VA 
audiological  consultation report noting a mild bilateral 
high frequency sensorineural hearing loss.  Thus, the 
additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect.

Evidence submitted since the RO's June 1985 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's June 1985 decision; thus, the claim 
of service connection for hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

III.  Service Connection

The veteran asserts that service connection is warranted for 
epididymitis and a lung condition.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A careful review of the veteran's service medical records 
indicates that the veteran was treated for an acute episode 
of epididymitis in December 1962.  The veteran was admitted 
for treatment with complaints of sore scrotum, difficulty in 
walking and moving about.  Examination revealed epididymitis, 
which was too painful for a thorough examination.  The 
veteran was placed on bed rest, with a scrotal support and 
ice pack.  Three days later, the veteran spiked a temperature 
of 104 degrees.  Examination revealed a very red, and 
slightly edematous, throat with cervical adenopathy, sibilatt 
rales, and congested nose.  The impression was acute 
bronchitis and pharyngitis.  Two days after the bronchitis 
diagnosis, he had responded well to bed rest, postural 
drainage, tetracycline, expectorants, steam inhalation, 
procaine penicillin and the ice packs for scrotum swelling.  
The following day, the veteran was afebrile, his chest was 
clear, and he was clear of epididymitis.  The veteran was 
discharged after receiving additional antibiotic shots in 
each buttocks.  

The service medical records also contain an April 1962 
memorandum from the veteran's childhood doctor who noted that 
the veteran suffered from a chronic bronchitis in 1959 which 
had him quite fatigued for several months.  

The veteran did not report a history of chronic bronchitis on 
his November 1965 Report of Medical History.  

Post service medical evidence of record, which consists of VA 
records only, does not show a current diagnosis of 
epididymitis, chronic bronchitis, or other chronic lung 
condition.  Likewise, the veteran has not provided evidence 
of a current diagnosis or treatment for epididymitis, chronic 
bronchitis, or other lung condition.  

Thus, in sum, the medical evidence of record shows that the 
veteran had bronchitis prior to service, and an acute 
epididymitis and acute episode of bronchitis during service 
in December 1962.  Currently, however, there is no chronic 
epididymitis or chronic bronchitis shown.  In this case, 
viewing the evidentiary record in its entirety, the Board 
finds no medical evidence to show that the veteran is 
suffering from chronic epididymitis or a lung condition, 
including bronchitis of a chronic nature.  A claim for 
service connection requires medical evidence showing that the 
veteran currently has the claimed disability.  See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  Under 38 
U.S.C.A. § 1110, it is essential that there be a current 
disability in order to establish service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof 
of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Accordingly, service connection for epididymitis and a lung 
condition, including chronic bronchitis, is not warranted.  


ORDER

As new and material evidence has been received, the claim of 
service connection for hearing loss is reopened, and to that 
extent only, the appeal is granted.  

Service connection for epididymitis is denied.  

Service connection for a lung condition, including chronic 
bronchitis, is denied.  




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Hearing Loss Claim

Having reopened the claim of service connection for hearing 
loss, VA now has the duty to notify the appellant as to how 
to substantiate his claim and to assist him in the 
development of the claim.  As such, the AMC must obtain 
relevant records which could possibly substantiate the claim 
and conduct an appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) 
(West 2002).  In this regard, VA is now required to assess 
the credibility and probative value of all the evidence of 
record in determining whether the claim may be granted.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

In this case, there were no abnormalities noted with regard 
to the veteran's hearing upon entry into service in November 
1962; however, the veteran's November 1965 separation 
examination specifically noted defective hearing based on 
audiogram performed at that time.  The current medical 
evidence indicates that the veteran has a mild bilateral high 
frequency sensorineural hearing loss.  

On remand, the veteran should be afforded a VA examination to 
determine whether the veteran has a current right and/or left 
ear hearing loss disability that was incurred in or 
aggravated by service.  

PTSD Claim

With regard to the veteran's claim of service connection for 
PTSD, the claims file contains mental health records from a 
Vet Center showing treatment for a psychiatric condition 
which was related to the veteran's service in Vietnam.  The 
veteran contends that he served in combat during service and 
that he has PTSD as a result of his experienced in combat.  
The record reflects that the veteran was awarded the Armed 
Forces Expeditionary Medal (Vietnam), and that he received 
hostile fire pay with a qualifying duty assignment of 
"Attack Squadron 163" from June 1, 1965 to October 21, 
1965.  

Additionally, the veteran submitted a statement of his 
stressors to the RO in August 2005.  However, an October 2005 
memorandum from the RO's CURR coordinator indicating that the 
veteran's claimed stressors were not verifiable.  However, 
there is no indication that any attempt was made to obtain 
the veteran's personnel file or to verify that the veteran 
participated in combat missions, as suggested by the receipt 
of hostile fire pay and the expeditionary medal.  

In view of the foregoing, the Board finds that the RO must 
provide a summary of the veteran's claimed in-service 
stressors relating to the incidents of being subjected to 
enemy weaponry fire and shelling and copies of the available 
service personnel records, showing service dates, duties, and 
units of assignment, to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for the purpose of verifying 
the veteran's alleged in-service stressors.  38 C.F.R. § 
3.159(c)(2) (2006).  See Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002) (providing that the veteran's presence with 
his unit at the time verified attacks occurred corroborates 
his statement that he experienced such attacks personally).  

If it is determined that the veteran served in combat with 
the enemy, or if one or more of the veteran's stressors are 
corroborated, then the veteran should be afforded a 
psychiatric examination, with all appropriate testing, to 
determine of the veteran has a diagnosis of PTSD.  

Pes Planus - Claim to Reopen

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
addressed directives consistent with the Veterans Claims 
Assistance Act (VCAA) with regard to new and material 
evidence.  

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  

In this case, the claimant was not provided specific notice 
of what constitutes material evidence in the case at hand, 
with respect to the issue of service connection for pes 
planus.  The failure to provide notice of what constitutes 
material evidence would generally be the type of error that 
has the natural effect of producing prejudice because it 
would constitute a failure to provide a claimant notice of a 
key element of what it takes to substantiate a claim to 
reopen.  Without such notice, a claimant effectively would be 
deprived of an opportunity to participate in the adjudication 
process because she or he would not know what evidence was 
needed to reopen her or his claim.  Accordingly, this case 
must be remanded for the claimant to be furnished specific 
notification of the reason for the prior final denial and of 
what constitutes material evidence to reopen the veteran's 
previously denied claim of service connection for pes planus.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
hearing loss and claimed PTSD, not 
already associated with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
veteran's hearing loss.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed hearing loss.  The 
examiner should first identify if any 
such hearing loss disability exists, for 
VA purposes, and if so, should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that any current right and/or left 
hearing loss disability had its onset 
during service, based on all of the 
pertinent VA and private medical evidence 
in the claims file.  In particular, the 
examiner should consider the service 
medical records and VA records, as well 
as any additional pertinent medical 
evidence that is obtained and associated 
with the claims file subsequent to this 
remand.  All findings must be reported in 
detail and all indicated testing must be 
accomplished.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
certain time of onset (e.g., during 
service) of a disorder as it is to find 
against it.)

3.  Obtain the veteran's personnel 
records from the appropriate source(s), 
including, but not limited, to the 
veteran's "201 file."  Then, attempt to 
verify/corroborate the veteran's claimed 
stressors, and/or whether he served in 
combat with the enemy, based on the 
service personnel records, including 
those already in claims file indicating 
the receipt of hostile fire pay and 
receipt of the Armed Forces Expeditionary 
Medal (Vietnam).  

4. After the completion of #1-3 above, 
schedule the veteran for a VA psychiatric 
examination to determine whether the 
veteran, as likely as not, suffers from 
PTSD due to stressful experiences in 
Vietnam.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify  (1) whether any claimed in-
service stressor, verified by the agency 
of original jurisdiction (AOJ), was 
sufficient to produce PTSD; (2) whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link (or 
nexus) between a diagnosis of PTSD and 
one or more of the verified in-service 
stressors.  The physician's report should 
include a complete rationale for all 
opinions expressed.

5.  The RO/AMC should review the record 
and ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The VCAA notice should include specific 
notice of why the claim of service 
connection for pes planus was previously 
denied and what constitutes material 
evidence for the purpose of reopening 
this claim (i.e., what specific evidence 
would cure the prior evidentiary defect).  

6.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review the 
veteran's claims.  If any benefit sought 
on appeal remains denied, then the veteran 
and his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


